Name: Commission Regulation (EEC) No 1681/78 of 17 July 1978 amending Regulation (EEC) No 1107/68 on detailed rules of application for intervention on the market in Grana Padano and Parmigiano Reggiano cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 7. 78 Official Journal of the European Communities No L 193/ 13 COMMISSION REGULATION (EEC) No 1681/78 of 17 July 1978 amending Regulation (EEC) No 1107/68 on detailed rules of application for inter ­ vention on the market in Grana Padano and Parmigiano Reggiano cheeses Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC) No 1421 /78 (2), and in particular Article 8 (5) thereof, Whereas Article 17 ( 1 ) of Commission Regulation (EEC) No 1107/68 of 27 July 1968 on detailed rules of application for intervention on the market in Grana Padano and Parmigiano Reggiano cheeses (3), as last amended by Regulation (EEC) No 250/76 (4), laid down the amount of private storage aid for Grana Padano and Parmigiano Reggiano cheeses ; whereas, having regard to the increase with effect from 22 May 1978 in the intervention prices for these cheeses, and to market trends, this amount should be amended in respect of those quantities of cheeses for which storage contracts have been concluded after the entry into force of the new intervention prices ; HAS ADOPTED THIS REGULATION : Article 1 In Article 17 ( 1 ) of Regulation (EEC) No 1107/68 , '3-54 units of account per 100 kilograms' shall read '4-54 units of account per 100 kilograms'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 22 May 1978 . Its provisions shall not, however, affect storage contracts concluded before that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 July 1978 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 171 , 28 . 6 . 1978 , p. 12. (3 ) OJ No L 184, 29 . 7 . 1968, p. 29 . (4 ) OJ No L 30, 5 . 2. 1976, p. 11 .